ON MOTION FOB REHEARING.
KRUEGER, Judge.
*476Appellant has filed in this court what he denominates a motion for rehearing in which he asks that he be permitted to reduce to narrative form the statement of facts in question and answer form which was filed herein on the 13th day of July, 1942. He avers that it was not due to any fault or negligence on his part or that of his counsel that the original statement of facts was not in narrative form but was due solely to the absence of the trial judge from this State as a result of the death of a near relative. The court gave appellant 90 days in which to file a statement of facts and bills of exception but he made no request, according to the averments in his motion, from the court reporter for a statement of facts until 30 days after court adjourned and then did not ask for one in narrative form. On June 25th the court reporter furnished appellant an original and duplicate statement of facts in question and answer form covering 58 pages of typewritten matter which might easily have been reduced to narrative form in a short time, but instead of doing so, he held it until the first day of July, when he carried it with him to San Antonio, where he expected the trial judge and the district attorney would be attending the annual meeting of the State Bar Association but they were not in attendance; that he then got in touch with the trial judge at Beverly Hills, California, who agreed to and did certify that it was necessary that the statement of facts be in question and answer form. Under his own statement, as hereinabove set forth, we are of the opinion that appellant has not relieved himself of want of proper diligence to obtain a statement of facts in narrative form within the time prescribed by law. See Vickers v. State, 90 Tex. Cr. R. 609; Houseton v. State, 95 Tex. Cr. R. 596 (on rehearing). However, if the statement of facts were now reduced to narrative form, it could not be filed within the time prescribed by Art. 760, C. C. P.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.